On Petition eor Rehearing.
Per Curiam.
The opinion in this cause is reported in 93 Wash. 522, 161 Pac. 357. We there directed that the judgment notwithstanding the verdict be reversed and the cause remanded with instructions to enter a judgment upon the verdict. A petition for rehearing was interposed calling attention to the fact that the respondents had filed a motion for a new trial which had not been passed upon by the trial court, and contending that our order was erroneous, since it did not reserve this right to the trial court In this particular the order will be modified. The petition, in so far as it relates to .other questions discussed, is denied.